Citation Nr: 1433888	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  04-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability (including osteoarthritis of the lumbosacral spine), to include as secondary to the service-connected residuals of shell fragment wound to the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1961 to November 1969 and from February 1970 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.

This issue has been previously remanded for further development in June 2011, November 2012, May 2013, November 2013, and May 2014.  


FINDING OF FACT

On June 23, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw his claim for service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 23, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement providing that he was satisfied with his rating of 100 percent and asked to withdraw his pending appeal.  The Board finds that his statement clearly articulated the Veteran's intent to withdraw the claim from appellate status.  Although the Veteran's representative submitted an Informal Hearing Presentation in July 2014, the Veteran has not submitted anything to indicate that he wished to retract his request to withdraw the claim.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

Service connection for a low back disability is dismissed.  



____________________________________________
Cheryl L. Mason 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


